      Case 1-18-01141-ess             Doc 75       Filed 03/02/21      Entered 03/02/21 16:58:28




 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------x
 In re:
                                                                       Case No 17-44157-ess
 Sean M. Murray,
                                                                       Chapter 7
                              Debtor.
 ------------------------------------------------------------------x
 Sean M. Murray,

                                             Plaintiff,
                                                                       Adv. Pro. No. 18-01141-ess
                       -against-

 John and Jane Doe Corporations and Entities,
 Specialized Loan Servicing, LLC and Nationstar
 Mortgage LLC, d/b/a Mr. Cooper, as Servicing
 Agents for Federal Home Loan mortgage
 Corporation,

                                              Defendants.
 ------------------------------------------------------------------x


              NATIONSTAR MORTGAGE LLC RESPONSE TO PLAINTIFF
             MOTION FOR LEAVE TO APPEAL OR AMENDED COMPLAINT

        Nationstar Mortgage LLC, d/b/a Mr. Cooper (“NSM”), by and through its undersigned

attorney, hereby responds to the motion of Plaintiff, Sean M. Murray (“Murray”) for leave to

appeal or amend the complaint (ECF No. 53) (the “Motion”), and in support thereof states as

follows.

1.      NSM refers to the Reply of Fay Servicing, LLC (successor servicer to SLS) in Response

        to Plaintiff’s Motion for Leave to Amend or Appeal (ECF No. 74) (the “Fay Reply”) and

        adopts the statement of facts set forth in paragraphs 1 through 12 in the Fay Reply and the

        use of the defined terms therein.




                                                                                                    Page 1
     Case 1-18-01141-ess        Doc 75     Filed 03/02/21     Entered 03/02/21 16:58:28




2.    NSM does not object to Murray’s request for leave to appeal from the Summary Judgment

      Order, and therefore does not oppose the motion to the extent of such relief sought.

3.    NSM does oppose the leg of the Motion that seeks permission for Murray to amend the

      complaint filed in this adversary proceeding.

4.    Though the rules of procedure do allow for amendment of pleadings after the initial 21-

      day period (see, FRBP 7015 [FRCP 15]), the moving party’s purpose and motive is to be

      scrutinized, and a request denied if undue delay, bad faith, dilatory motive, repeated failure

      to properly amend previously, undue prejudice and futility are found. Foman v. Davis, 371

      U.S. 178, 83 S.Ct. 227, 9 L.Ed.2d 222 (1963).

5.    This adversary proceeding was commenced in 2018. The defendant parties long ago

      answered, and there has been extensive motion practice by SLS for summary judgment

      which the Court granted. There has also been discovery taken and responded to. Now,

      with the loss suffered in the Court’s granting of the SLS summary judgment motion,

      Murray now seeks to expand the adversary proceeding, and possibly to “save” it by seeking

      to amend the complaint.

6.    This activity by Murray meets at least several of the factors that are considered in a denial

      of a motion to amend. Dilatory activity, bad faith, prior opportunity to amend, undue

      prejudice to defendants and undue delay in seeking to amend.

7.    As is stated in the Fay Reply, Murray has a further burden in this case, with the summary

      judgment granted, Murray first must establish that the “judgment” should be vacated. So,

      at a minimum, the appeal that Murray seeks to prosecute, and which Fay and NSM do not

      oppose, would have to proceed, and Murray would have to be successful in the appeal




                                                                                              Page 2
      Case 1-18-01141-ess        Doc 75     Filed 03/02/21     Entered 03/02/21 16:58:28




       before a motion to amend should even be considered. NSM respectfully refers to the case

       support for this position set out in the Fay Reply.

8.     As Murray does not articulate what the amendments to the complaint would be, what

       additional causes of action would be asserted and what is the reason for the very late

       attempt to so amend in an almost three year old adversary proceeding, NSM contends that

       Murray has woefully failed to establish any basis recognizable in support of a right to

       amend under FRBP 7015.

       WHEREFORE, Secured Creditor respectfully requests this Honorable Court deny the

Plaintiff’s motion as to the request to amend, and determine the leg of the motion that seeks leave

to appeal, and provide for such other and further relief as the Court deems just and proper.

Dated: March 2, 2021
      Westbury, NY
                                              Robertson, Anschutz, Schneid, Crane & Partners,
                                              PLLC
                                              Attorney for Defendant Nationstar Mortgage LLC
                                              900 Merchants Concourse, Suite 310
                                              Westbury, NY 11590
                                              Phone: (516) 280-7675
                                              Fax: (516) 280-7674

                                              By: /s/_Kevin R. Toole___
                                              Kevin R. Toole, Esq.
                                              Email: ktoole@raslg.com




                                                                                               Page 3
     Case 1-18-01141-ess       Doc 75     Filed 03/02/21    Entered 03/02/21 16:58:28




                               CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on March 2, 2021, I caused to be electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, and a true and correct copy has been
served via CM/ECF or United States Mail to the following parties:

Sean M. Murray
P.O. Box 1110
Attn. 2544
Albany, NY 12201

Robert W. Griswald, Esq.
LOGS Legal Group LLP
175 Mile Crossing Blvd.
Rochester, NY 14624

Office of the U.S. Trustee
U.S. Federal Office Building
201 Varick Street, Rn. 1006
New York, NY 10014

Richard J. McCord, Trustee
Certilman Balin Adler & Hyman
90 Merrick Avenue
East Meadow, NY 11554

Dated: March 2, 2021
       Westbury, New York

                                           Robertson, Anschutz, Schneid, Crane & Partners,
                                           PLLC
                                           Attorney for Defendant Nationstar Mortgage LLC
                                           900 Merchants Concourse, Suite 310
                                           Westbury, NY 11590
                                           Telephone: 516-280-7675
                                           Facsimile: 516-280-7674

                                           By: /s/_Kevin R. Toole___
                                           Kevin R. Toole, Esq.
                                           Email: ktoole@raslg.com




                                                                                         Page 4
